DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of SEQ ID No. 104 and 27 in the reply filed on 6/24/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1, 4, 7-11, 29-30 are pending.  Claims 2-3, 5-6, 12-28 have been cancelled.
Claim 4 is withdrawn as being drawn to a nonelected species.
An action on the merits for claims 1, 7-11, 29-30 is set forth below. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 7-11, 29-30  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kvitek et al. (WO2016/168371 October 20 2016).
With regard to claim 1, the claims are drawn to assaying a target exon comprising SEQ ID no. 27 and a target exon comprising SEQ ID No 104.  The instant specificiaotn teaches that these exons are encompassed by HSD17B6 and PRR5-ARHGAP8.  Kvitek et al. teaches methods of detection of the presence or absence of genetic variations in genes of interest (abstract).  Kvitek et al. teaches that the genes screened includes HSD17B6 and PRR5-ARHGAP8 (p 100 and 104-105).  Kvitek et al. teaches using NGS to sequence nucleic acids (an assay)  (p 6).  Although Kvitek et al. does not specifically teach the recited sequences, the specificiaotn teaches that these sequences are within HSD17B6 and PRR5-ARHGAP8.  Therefore it would be prima facie obvious to one of ordinary skill in the art at the effective filing date to screen all the structure of these known gene structures as Kvitek et al. teaches methods of high throughput screening of these regions.  As such Kvitek et al. suggests assays that determine the presence or absence of the recited structures. 
With regard to claim 7, Kvitek et al. suggests a method of detection of tissues from the breast (p. 8-9 samples). 
With regard to claim 8, Kvitek et al. suggests that the sample can be from a subject with breast cancer (p 1 last paragraph and p. 8-9 Samples).
With regard to claim 9, Kvitek et al. teaches that the samples can be from a female (p 8 Subjects).
With regard to claims 10-11, Kvitek et al teaches mRNA and cDNA which is synthesized from mRNA (p. 9 Nucleic Acids and Genes).
With regard to claims 29-30, the claims are drawn to assaying a target exon comprising SEQ ID no. 27 and a target exon comprising SEQ ID No 104.  The instant specificiaotn teaches that these exons are encompassed by HSD17B6 and PRR5-ARHGAP8.  Kvitek et al. teaches methods of detection of the presence or absence of genetic variations in genes of interest (abstract).  Kvitek et al. teaches that the genes screened includes HSD17B6 and PRR5-ARHGAP8 (p 100 and 104-105).  Kvitek et al. teaches using NGS to sequence nucleic acids (an assay)  (p 6). Kvitek et al teaches mRNA and cDNA which is synthesized from mRNA (p. 9 Nucleic Acids and Genes) and as such teaches assaying cDNA that was synthesized from mRNA.  Kvitek et al. suggests that the sample can be from a subject with breast cancer (p 1 last paragraph and p. 8-9 Samples).  Although Kvitek et al. does not specifically teach the recited sequences, the specificiaotn teaches that these sequences are within HSD17B6 and PRR5-ARHGAP8.  Therefore it would be prima facie obvious to one of ordinary skill in the art at the effective filing date to screen all the structure of these known gene structures as Kvitek et al. teaches methods of high throughput screening of these regions.  As such Kvitek et al. suggests assays that determine the presence or absence of the recited structures. 

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D SALMON whose telephone number is (571)272-3316. The examiner can normally be reached 9-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KATHERINE D. SALMON
Examiner
Art Unit 1634



/KATHERINE D SALMON/Primary Examiner, Art Unit 1634